DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dravet (US7520369) in view of Nakamura (US20100089691) and Lai (CN106382432)
With respect to claim 9 Dravet disclose a broadband acoustic wave diffusion structure, comprising a plurality of acoustic wave diffusion units (see the array that is the honeycomb panel), wherein each acoustic wave diffusion  unit comprises at least one acoustic wave propagation section (hollow portion of the cells see cavities 16 ), and an acoustic wave focused section communicating within the acoustic weave propagation section is arranged according to need (being cavity 14c);
The acoustic wave focused section is formed by an acoustic wave focused cavity (14c) filled with acoustic material (20 while shown in the figure to be in a portion the face that it is not bonded and held only by elements 22 as described in column 4 one would recognize the beads fill the space); the cavity is a variable section cavity (see 14c in figure 2b), and isotropic or anisotropic material is filled in the variable-section cavity;
The acoustic wave propagation section is formed by a simply connected acoustic wave propagation passage with a closed end (see lower 16 in figure 2b).

Nakamura (see figures 8 and 9) discloses that it is known to use multiple lengths of propagations section to attenuate different frequencies of sound. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nakamura to vary the length with the propagation sections of Dravet to provide a broader frequency bandwidth of attenuation.  
As it regards the selection of some cavities having no wave focused portions, this would be a means of tuning the system based on a cell by cell basis. This is taught by the different parameters of Nakamura and the understanding of one of ordinary skill in the art that to remove an element will similarly remove its function. 
As it regards the selection of an ultrathin sizing, this would be a matter of designing for available space and selecting the sound accordingly.
Dravet discloses wherein some acoustic wave diffusion units comprise acoustic wave focused sections and acoustic wave propagation sections, and the acoustic wave focused cavities of the acoustic wave focuses section communicate with the simply connected acoustic wave propagation passages of the acoustic wave propagation section (see figure 2b they are so connected) and that the section occupies part or whole of available space of the broadband ultrathin acoustic wave diffusion structure. 
Dravet as modified by Nakamura does not expressly disclose the measure of circuitry, bending, coiling, or stacking in a monolayer or multilayer spatial spiral structural form.
Lai (see figure 3) discloses a spatial spiral formed by bending as a means of lengthening the passages to attenuate sound of longer wavelengths.

With respect to claim 10 Dravet as modified by Nakamura and Lai further discloses wherein the anisotropic acoustic material is formed by embedding membranes or string nets into the isotropic material (see netlike membranes 22 of Dravet).
With respect to claims 11 and 12  Dravet further discloses wherein for the acoustic wave diffusion unit comprising the acoustic wave focused section and the acoustic wave propagation the arrangement solutions of the simply connected acoustic wave propagation passage section include:
The simply connected acoustic wave propagation passage is closely arranged inside its own acoustic wave diffusion unit (which is analogous to within the hex cell as taught by Dravet) through the measures of circuitry, bending, coiling, or staking (as taught by Lai) in a monolayer or multilayer or spatial spiral structural form, and occupies part of the whole of available space outside the acoustic wave focused section (which is to say that the rest of the cavity of Dravet is so dedicated); and 
The simply connected acoustic wave propagation passage is closely arranged inside the broadband ultrathin acoustic wave diffusion structure through the measures of circuitry, bending, coiling or stacking in a monolayer or multilayer or spatial spiral structural form, occupies the whole of available space inside its own acoustic wave diffusion unit and also extends to other acoustic wave diffusion units to occupy the remaining available space inside the other acoustic wave diffusion units, especially occupying the remaining space of the acoustic wave diffusion units with short simply connected acoustic wav propagation passages. 
With respect to claims 13 and 14 Dravet as modified further discloses wherein the membrane (22) of the anisotropic acoustic material is a nonporous membrane or a porous membrane and is made of metal or nonmetal (as there are multiple membranes which are formed of metal string nets it is 
With respect to claims 15-20 Dravet (see column 4 sintered metal) further discloses wherein the acoustic material is gas material, liquid material or solid material including air, helium, gel, polyurethane, polyester, epoxy resin, foamed plastics, foamed metal, soft rubber, silicone rubber, butyl rubber, glass wool, glass fiber, felt, silk, cloth and microperforated panel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US11164559) discloses a selective sound attenuating device; and Cluzel (US3901352) discloses a sound wave reflector and absorber.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837